PER CURIAM:
Carroll Eugene Dodson appeals the district court’s order reducing his sentence, pursuant to 18 U.S.C. § 3582(c)(2) (2000), from 524 to 456 months of imprisonment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Dodson, No. 7:94-cr-40106-jlk-1 (W.D.Va. Apr. 2, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.